Name: Commission Regulation (EEC) No 333/88 of 4 February 1988 waiving the countervailing charge on imports of certain wines originating in and coming from certain third countries
 Type: Regulation
 Subject Matter: prices;  tariff policy;  beverages and sugar
 Date Published: nan

 5. 2. 88 Official Journal of the European Communities No L 33/ 15 COMMISSION REGULATION (EEC) No 333/88 of 4 February 1988 waiving the countervailing charge on imports of certain wines originating in and coming from certain third countries L (a) red wine, including rose wine ; (b) white wine other than that offered bearing on importation the name Riesling or Sylvaner ; (c) liqueur wine ; (d) wine fortified for distillation, originating in and coming from :  Algeria,  Argentina,  Cyprus,  Israel,  Marocco,  Romania ; 2 . (a) red wine including rose wine ; (b) white wine other than that referred to under (c) ; (c) white wine bearing on importation the name of Riesling or Sylvaner ; (d) liqueur wine ; (e) wine fortified for distillation, originating in or coming from :  South Africa,  Australia,  Austria,  Bulgaria,  Chile,  Hungary,  Switzerland,  Czechoslovakia,  Tunisia,  Turkey,  Yugoslavia. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3992/87 (2), and in particular Article 53 (6) thereof, Whereas, following the substantial amendments made with regard to the waiving of the countervailing charge on imports of certain wines originating in and coming from certain third countries referred to in Commission Regula ­ tion (EEC) No 2223/70 (3), as last amended by Regulation (EEC) No 418/86 (4), it is appropriate, for reasons of clarity, to consolidate the said Regulation ; Whereas the first subparagraph of Article 53 (3) of Regu ­ lation (EEC) No 822/87 provides that where the free-at ­ frontier offer price for a wine, plus customs duties, is lower than the reference price for that wine, a counter ­ vailing charge equal to the difference between the reference price and the free-at-frontier offer price plus customs duties shall be levied on imports of that wine and of wines in the same category ; Whereas, however, that countervailing charge is not levied as regards third countries which are prepared and in a position to guarantee that the price for imports of products originating in and coming from their territory will not be lower than the reference price less customs duties and that any deflection of trade will be avoided ; Whereas the countries indicated in Article 1 of this Regu ­ lation have given {in undertaking that the reference price will be adhered to, whereas the countervailing charge on imports should not therefore be levied as regards those countries ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Article 2 1 . Regulation (EEC) No 2223/70 is hereby repealed. 2 . References to the Regulation repealed under para ­ graph 1 shall be construed as references to this Regula ­ tion. HAS ADOPTED THIS REGULATION : Article 1 The countervailing charge provide for in the first subpara ­ graph of Article 53 (3) of Regulation (EEC) No 822/87 shall not be levied on imports of the following products : (') OJ No L 84, 27. 3. 1987, p. 1 . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (2) OJ No L 377, 31 . 12. 1987, p. 20 . (3) OJ No L 241 , 4. 11 . 1970, p. 3 . M OJ No L 48, 26. 2. 1986, p. 8 . No L 33/ 16 Official Journal of the European Communities 5. 2. 88 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 February 1988 . For the Commission Frans ANDRIESSEN Vice-President